Order issued November ~, 2012




                                             In The




                                      No. 05-11-00451-CV


                                JULIAN AYMETT, Appellant

                                               V.

                       CITIBANK (SOUTH DAKOTA) NA, Appellee


                                           ORDER

       Appellant has filed an unopposed motion to reset oral argument in the above case. Oral

argument is currently scheduled for January 16, 2013, at 10 a.m. The motion is GRANTED. The

case will be reset in due course on the Court’s docket.




                                                    LANA
                                                    PRESIDING JUSTICE